DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This action is responsive to the application filed on 05/14/2019.  Claims 1-9 are pending in the case and are original claims.  Claim 1 is independent. Claims 1-9 are rejected.  Claim 6 is objected to.

Priority
Applicant’s priority claim is hereby acknowledged of 05/15/2018 foreign patent application EP151772386.7 on 05/15/2018, which papers submitted under 35 U.S.C. § 119(a)-(d) have been placed of record in the file. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Information Disclosure Statement
The information disclosure statement filed on 05/14/2019 has non-public literature documents that fail to include English translations of these non-public references.  As indicated by the strikethroughs and the notes on the IDS, the examiner did not consider those references.
 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(u)(2) because the label of “Fig. 6” does not have font sized larger than reference numbering within this figure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Objections
Claim 6 depends from claim 4 but the examiner believes this claim should depend from claim 5 so that this claim does not have an antecedent basis issue with 

103 Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 6, and 7 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Vasko et al. (US 7,107,358) hereinafter ‘Vasko”, in view of Oda et al. (US 2014/0044004 A1) hereinafter “Oda”. 

Regarding claim 1, Vasko teaches:
“A method for functionally secure connection identification during a data exchange between two communication subscribers in a communication system, a first communication subscriber operating as a data provider with a first address identifier and a second communication subscriber operating as a data requester with a second address identifier, the method comprising: 
sending, by the second communication subscriber, an order number of the data request and its second address identifier to the first communication subscriber, via a request of safety-related data of the first communication subscriber in a request message; (Fig. 11 and column 15, lines 6-10, discloses producers (i.e., data provider) and data requester (i.e., consumer) and sending a safety message 84 that contains safety data.  As illustrated in Figs. 6 and 11 and mentioned in Column 15, lines 6-10, safety message 84 contains safety data.)
responding, by the first communication subscriber with a response message comprising the safety-related data, the first address identifier, the order number and the second address identifier; (Fig. 11, and column 15, lines 39-43, disclose returning a safety message 100 that is an acknowledgment that could also containing safety data within the safety data message 84.)
Vasko does not, but in related art, Oda teaches: 
determining, after receipt of the response message in the second communication subscriber, whether said message contains the second address identifier of the requesting second communication subscriber,  whether this message contains the order number of the request message of the second communication subscriber and whether this message comprises the first address identifier of the requested first communication subscriber; (Paragraph [0233] teaches checking for a packet for matches, for each of: a destination address 665, a source address 663, and a sequence number 662) and
accepting the safety-related data in an event that all checks are positive, otherwise discarding the safety-related data when any of the checks is not positive (Paragraphs [0234] and [0235] teach responding to a packet when its source address, destination address, and sequence number all match or otherwise the packet is not responded to.)”


Regard claim 2, Vasko in view of Oda teaches: 
“The method as claimed in claim 1, (Vasko in view of Oda teaches the limitations of claim 1 as discussed above) wherein a checksum for the safety-related data, the first address identifier, the order number and the second address identifier is also generated in the first communication subscriber and included in the response message; (Column 12, lines 8-15, teaches depending on the network 15, the network header and footer 62 and 64 may include a CRC code.  A CRC code is one type of checksum.)
wherein a checksum generated for the data is checked for accuracy after receipt of the response message in the second communication subscriber. (Column 15, lines 48-56 teach checking a checksum (i.e., CRC) after receipt of a response message 100.)”

Regard claim 5, Vasko in view of Oda teaches: 
“The method as claimed in claim 1, (Vasko in view of Oda teaches the limitations of claim 1 as discussed above) wherein in an event that the requested safety-related data comprises a data structure, a checksum for the data structure is also generated in the first communication subscriber and included in the response message. (Column 11, lines 49 to column 12, line 15, and Fig. 6, teach a network protocol 54 with safe data 60 with its own CRC code and (a CRC code is one type of checksum) embedded in a standard network message 61 (i.e., data structure).)”

Regard claim 6, Vasko in view of Oda teaches: 
“The method as claimed in claim 4, (Vasko in view of Oda teaches the limitations of claim 1 as discussed above) wherein in order to secure the data structure in the first communication subscriber, the data types contained in the data structure are assigned a data-specific representative, (Column 11, lines 49 to column 12, line 15, teaches network protocol 54 with the safe data 60.  Fig. 6 teaches the data-specific representative(s).) and subsequently the checksum is generated via the representatives, and then the data structure is transmitted with the checksum generated by means of the data-specific representatives; (Figs.11, and column 11, lines 60-64 teach a data structure transmitted with a checksum that was generate by the representatives (i.e., representations) of Fig. 6.)
wherein the data type-specific representative is re-assigned to the data types contained in the received data structure in the second communication subscriber; (Fig. 11, and column 15, and lines 38-43 teach the data type and
wherein the checksum is re-generated via the representatives, (Fig. 6, and column 11, lines 60-64 teach the data new data representative with a CRC.) the transmitted and newly calculated checksum is checked on the side of the second communication subscriber and in an event of a deviation, data corruption within the data structure is detected. (Fig. 18, block 112, and column 15, lines 31-37 teach the CRC is used to check data corruption within the data structure)”

Regard claim 7, Vasko in view of Oda teaches: 
“The method as claimed in claim 1, (Vasko in view of Oda teaches the limitations of claim 1 as discussed above) wherein in an event of a data exchange between a plurality of communication subscribers in a communication system, (Fig. 11, and column 15, lines 2-5, teach a consumer (i.e., subscribers) and there may be a plurality of producers.) at least the first communication subscriber operates as a data provider and a plurality of other communication subscribers operate as data requesters; (Fig. 11, and column 15, lines 2-5, teach producer(s) (i.e., provider) and consumer(s) (i.e., requesters).) and wherein a number of data requesters requesting data in a given period is determined in the first communication subscriber and said determined number is subsequently communicated to a further data requester which then decides whether to reset its request.  (Fig. 13, and column 16, lines 51-55, teach the producer(s) (i.e., subscribers) will resend the message when no reply message received from the consumer(s).)

Claims 3 and 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasko in view of Oda, and in further view of Tang, et al., U.S. 2019/0029033 (hereinafter Tang).

Regarding claims 3 and 4 Vasko in view of Oda teaches:
“The method as claimed in claim 1 (Vasko in view of Oda teaches the limitations of claim 1 as discussed above)”.
“wherein a time counter for a monitoring time is started in the second communication subscriber in a request of the safety-related data and assigned to the request message, (Vasko, Fig. 11, and column 15, lines 17-22, teach periodic time interval 86’ as measure by a periodic timer.) and checking in the second communication subscriber checked whether the associated response message has arrived within the monitoring time after sending the request message, (Fig. 18, and lines 17-22, teach checking the periodic timer at decision block 92.)
Vasko in view of Oda does not, but in related art, Tang teaches: 
otherwise substitute values are provided for the requested safety-related data. Paragraph [0160] teaches padding data packets (i.e., adding substitute values) when a timer expires).”
Before applicant’s earliest effective filing, Vasko in view of Oda and Tang can modify the method of messaging of safety data of Vasko in view of Oda to include padding packets with data when a timer expires.  The motivation for this combination of method steps yields predictable results that implement padding packets with data in .


Claims 8 and 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasko in view of Oda, and in further view of Curry, et al., U.S. 2015/0058925 (hereinafter Curry).

Regarding claims 8 and 9 Vasko in view of Oda teaches:
“The method as claimed in claim 5, (Vasko in view of Oda teaches the limitations of claims 1 and 5 as discussed above)”.
Vasko in view of Oda does not, but in related art, Curry teaches: 
wherein the data structure is in accordance with the Open Platform Communications (OPC) Uniform Architecture (UA) standard. (Paragraph [0002], lines 7-20, teach a data structure based on the CPC UA standard).”
Before applicant’s earliest effective filing Vasko in view of Oda and Curry can modify the method of messaging of safety data in Vasko in view of Oda to include combining the OPC UA standard according to known methods to yield a safety communication system that uses a standard data structure. This combination the yields predictable result of making the safety data method more operable with other systems using the same OPC UA standard.

Conclusion
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,181,060 (Day et al.) which disclosed the messaging between a client and a server to prevent data corruption.  US 2003/0231642 (Mao) which disclosed the checksum used to check message data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY E HAVEN whose telephone number is (313) 446-6648.  The examiner can normally be reached on 7:30 - 4:30 Monday to Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/R.E.H./Examiner, Art Unit 4155                                                                                                                                                                                                        
/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435